DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 10 - 14 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 10 – 14 are apparatus claims to a saponification reactor, while claims 1 – 9 are to a process for producing free fatty acids.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim10 – 14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Status of Claims
Claims 1 – 14 are pending
Claims 1- 9 are rejected.
Claims 10 – 14 are withdrawn.
Response to Amendment
The amendment to claims 1 – 9 and new clams 10 - 14, submitted September 27, 2021 is acknowledged and entered. 
Information Disclosure Statement
The references cited in the PCT international search report by the WIPO have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.  The Examiner notes that U.S. 7,722755 and WO 93/03815 were not listed on IDS documents provided.
Drawings
The drawings are objected to because: reference numbers 2 – 5 on page 8 of the disclosure have different names from reference numbers 2 – 5 on page 12 of the disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both a vessel and pressure vessel; reference character “2” has been used to designate both a pump and hydraulic connection; and reference character “3” has been used to designate both saponification reactor and sensors for pressure and temperature.  Further, reference character “4” has been used to designate both pressure regulation means and a tube; and reference character “5” has been used to designate both a clarifier and a phase electrode.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the 
Specification
The disclosure is objected to because of the following informalities: reference numbers 1 – 5 on page 8 of the disclosure have different names from reference numbers 1 – 5 on page 12 of the disclosure.    
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 12 “centre” appears to be the incorrect spelling of “center”.  Appropriate correction is required.
Response to Arguments
Applicant did not provide arguments with regard to the objection of claims 3 and 5 – 8.  However, the amendment filed on September 27, 2021 to claims 3 and 5 – 8 overcome the previous objection of the claims.  The objection of claims 3 and 5 - 8 has been withdrawn. 
Applicant did not provide arguments with regard to the rejection of claim 4 under 35 USC 112(b).  However, the amendment filed on September 27, 2021 to claim 4 
Applicant's did not file arguments on September 27, 2021 with regard to the rejection of claim 2 under 35 USC 112(b).  As such, claim 2 is finally rejected under 35 USC 112(b).
Applicant’s arguments, see pages 1 - 2, filed October 22, 2020 and September 27, 2021 (incorporating the arguments of October 22,2020), with respect to the rejection of claims 1, 2, 3, 4 and 9 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1, 2, 3, 4 and 9 under 35 USC 103 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1- 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 1, the phrase "i.e. (for example)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "the applied voltage" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the centre of the reactor" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 5 and 6 are indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). 
In the present instance, claim 2 recites the broad recitation a pH range of 7.5 - 10, and the claim also recites “preferably 7.9 – 8.9 which is the narrower statement of the range/limitation.
In the present instance, claim 5 recites the broad recitation electrical current in the range of 30 Hz to 10,000 HZ, and the claim also recites “preferably from about 50 to about 60 HZ which is the narrower statement of the range/limitation.
In the present instance, claim 6 recites the broad recitation a pH range of 3 - 6, and the claim also recites “preferably 4.5 – 5.5 which is the narrower statement of the range/limitation.
Claim 5 recites the limitation "the frequency" in line 1 to 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 – 9 are rejected for being dependent upon an indefinite base claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622